Citation Nr: 0946636	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-34 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for loss of left 
testicle.

2.  Entitlement to service connection for hernia, left side.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The Veteran had active service from July 2004 to August 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2006 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).

In March 2009, the Veteran requested a Travel Board hearing 
in connection with the current claims before the undersigned 
Veterans Law Judge (VLJ).


FINDINGS OF FACT

1.  The Veteran's undescended left testicle is a congenital 
or developmental defect that existed prior to service and is 
not subject to compensation under applicable VA regulations.

2.  The Veteran subsequently sustained a superimposed injury 
in service while lifting a footlocker during basic training.  
The superimposed injury resulted in an additional disability 
(i.e., a left-sided hernia).     


CONCLUSIONS OF LAW

1.  Service connection for loss of the left testicle must be 
denied as a matter of law. 38 C.F.R. §§ 3.303(c), 4.9 (2009).

2.  The criteria for establishing entitlement to service 
connection for a left-sided hernia are met.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009); 
VAOPGCPREC 82-90.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Establishing Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. §§ 3.303(c), 4.9 (2009);  see also, 
Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) 
(upholding VA's regulation that a congenital disorder is not 
a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 
1131).  Service connection may be granted for congenital 
diseases, as opposed to congenital defects.  See 38 C.F.R. § 
3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90.  VA regulations 
specifically prohibit service connection for congenital 
defects unless such defect was subjected to a superimposed 
disease or injury during service which created additional 
disability.  See VAOPGCPREC 82-90.  If a defect is subject to 
superimposed disease or injury, service connection may be 
warranted for the resultant disability.  Id.   

According to VAOPGCPREC 82-90, "disease" has been broadly 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  On the other hand, "defect" has been 
defined as structural or inherent abnormalities or conditions 
which are more or less stationary in nature.  Generally, a 
"disease" is considered to be a condition capable of 
improving or deteriorating, while a "defect" is not 
considered to be a condition capable of improving or 
deteriorating.  Id. 

II.  Factual Background and Analysis

The Veteran contends that he sustained a left-sided hernia in 
service after lifting a footlocker during basic training.  
Although his left-sided hernia was subsequently reduced, he 
asserts that the reduction procedure caused the loss of his 
left testicle.

Service treatment records (STRs) show that the Veteran was 
given a medical pre-screening examination in September 2003 
prior to entering service.  The pre-screening examination was 
negative and no abnormalities were found.  The next day, the 
Veteran was afforded a clinical evaluation and physical 
examination prior to entering service.  It was noted at the 
time of the clinical evaluation that the Veteran had an 
undescended left testicle.  The Veteran again reported to 
sick call in July 2004 with complaints of left-sided groin 
pain for a period of four days.  He denied a past medical 
history of these problems.  An abdominal and genital 
examination revealed tenderness to palpation in the lower 
left quadrant and left groin, edema, and a reducible hernia.  
The examiner noted that the Veteran was born with one 
testicle.  The impression was reducible hernia, left side, 
and external hemorrhoids; he was placed on light duty.

In July 2004, the Veteran was afforded a general surgery 
consultation.  It was noted at that time that he had an 
undescended left testicle with a possible concern of 
testicular torsion.  He was referred to the urology clinic 
for further evaluation.  

A urology clinic note, dated August 2004, reflects that the 
Veteran had a reducible left inguinal hernia in July 2004, 
external hemorrhoids, and bloody stools.  The Veteran 
reported continued, but decreased left groin pain since that 
time.  He also stated that prior to the hernia, he was 
lifting a heavy object the previous day.  An left-sided 
inguinal hernia was noted upon physical examination and the 
Veteran was diagnosed as having an undescended left testicle.  
A follow-up urology clinic note dated that same month 
diagnosed him as having an undescended left testicle with 
torsion.  The examiner recommended that the Veteran undergo a 
left inguinal orchiectomy, but he refused.  In August 2004, 
the Veteran was recommended for, and ultimately received, an 
entry-level separation from service as a result of "possible 
torsion."  

Diagnostic testing of the Veteran's abdomen and pelvis taken 
at a private medical facility in December 2004 "likely" 
represented an undescended testicle within the left pelvis.  
The Veteran had a left testicle orchiectomy in February 2005.

The Veteran testified before the undersigned VLJ in March 
2009.  Specifically, he stated that he was treated at sick 
call in July 2004 for hernia after lifting footlockers "for 
discipline."  After lifting the footlocker, the Veteran 
reported a pulling or tearing sensation in his groin and 
"that's what caused the bulge to start to come out."  
Thereafter, according to the Veteran, the hernia was 
"pushed" back into his groin.  The Veteran underwent hernia 
repair surgery and a left orchiectomy following discharge 
from service.  He also indicated that, in his opinion, the 
hernia reduction resulted in the eventual loss of the left 
testicle.  

Given the complexity of the current claim, the Board 
requested a Veterans Health Administration (VHA) medical 
opinion in August 2009.  According to the September 2009 VHA 
examiner, the pain and bulge in the left groin after lifting 
the footlocker resulted from a left inguinal hernia and 
torsion of the left testicle.  The examiner also noted that 
the undescended left testicle was a congenital condition 
whose onset occurred at the time of the Veteran's birth.  The 
examiner further noted that the left inguinal hernia was "at 
least as likely as not" related to the pre-service 
undescended left testicle because inguinal hernias frequently 
accompanied undescended testicles because of an existing 
defect in the peritoneal wall that did not close at birth.  
This defect, according to the examiner, predisposed the 
development of an inguinal hernia.  However, neither the 
claimed pushing on the Veteran's abdomen nor lack of 
treatment for a period of one week led to the subsequent loss 
of the left testicle.  According to the examiner, any 
undescended testicle is non-functional once a male reached 
adulthood and the "great majority" of undescended testicles 
were surgically removed because of the increased rate of 
malignancy (i.e., cancer). The examiner further indicated 
that the Veteran should have been disqualified from entering 
active duty without a service medical waiver.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for loss of the left testicle in this case.  As 
noted above, congenital or developmental defects are not 
diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. §§ 3.303(c), 4.9.  According to the 
September 2009 VHA examiner, the Veteran's undescended left 
testicle was present since birth and constituted a congenital 
or developmental defect.  The Board finds this opinion to be 
highly probative evidence on the issue of the origin of the 
undescended left testicle particularly where, as here, the 
examiner reviewed the Veteran's claims file and provided a 
thorough, well-reasoned rationale based on his medical 
training and expertise to support this contention.  

Having found that the Veteran's undescended left testicle is 
a congenital or developmental defect, the Board finds that he 
is not entitled to service connection for this condition.  
Moreover, the September 2009 VHA examiner indicated that the 
subsequent orchiectomy was "less likely as not" related to 
service because the "great majority" of undescended 
testicles were surgically removed once a male reached 
adulthood to avoid the increased rate of malignancy.  As 
such, the Board finds that he is not entitled to service 
connection for loss of the left testicle because it is part 
and parcel to the undescended left testicle, a congenital or 
developmental defect.  Thus, service connection for loss of 
the left testicle must be denied.

On the other hand, the Board finds that the evidence supports 
a finding of service connection for a left-sided hernia in 
this case.  VA regulations specifically prohibit service 
connection for congenital defects unless such defect was 
subjected to a superimposed disease or injury during service 
which created additional disability.  See VAOPGCPREC 82-90.  
If a defect is subject to superimposed disease or injury, 
service connection may be warranted for the resultant 
disability.  Id.

In this case, the Veteran's undescended left testicle is a 
congenital or developmental defect.  Prior to entering 
service, the Veteran's past medical history was negative for 
hernia.  According to the Veteran, it was only after he 
lifted the footlocker that he felt a tearing or pulling 
sensation in the groin which was later determined to be a 
hernia.  The September 2009 VHA examiner also indicated that 
the pain and bulge in the Veteran's left groin was the result 
of left testicle torsion and hernia from lifting the 
footlocker.  As such, the Board finds that the Veteran 
sustained a superimposed injury in service.  Consequently, 
when the congenital defect (i.e., undescended left testicle) 
is subject to a superimposed injury (i.e., lifting the 
footlocker), service connection may be warranted for the 
resultant injury (i.e., left-sided hernia).  Therefore, 
service connection is warranted in this case for a left-sided 
hernia.  See VAOPGCPREC 82-90.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between a veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.

As to his loss of the left testicle claim, VCAA notice is not 
required because the issue presented involves a claim that 
cannot be substantiated as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit). 

With regard to the Veteran's claim of entitlement to service 
connection for a left-sided hernia, the Board is granting in 
full the benefit sought on appeal.  Thus, no discussion of 
VA's duty to notify and assist is necessary.  


ORDER

Service connection for loss of the left testicle is denied.

Service connection for hernia, left side, is granted subject 
to the law and regulations governing the payment of monetary 
benefits.


____________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


